Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered August 19, 1997, unanimously reversed, on the law and the facts, without costs or disbursements, the application denied, the petition dismissed and the cross-motion to modify the report of the Special Referee granted. The inferences drawn by the Referee and the court are not supported by the credible evidence. The designating petition filed by the respondent-appellant is declared valid. No opinion. Concur—Rubin, J. P., Williams, Tom, Andrias and Colabella, JJ.